Citation Nr: 1010544	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

At a September 2009 hearing, the Veteran withdrew his appeal 
of claims for service connection for an anxiety disorder, 
depression, jungle rot of the feet, a sebaceous cyst, and a 
sleep disorder.  Hearing Transcript at 2.  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn from appeal 
the claims listed above and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these claims.

At the September 2009 hearing, the Veteran submitted 
additional evidence to the Board in the form of medical 
treatment records from the Fayetteville VA Medical Center.  
The Veteran's representative waived review of the newly 
submitted evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will 
consider such evidence in the adjudication of this appeal.

(The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the remand portion of the 
decision below.)  




FINDING  OF FACT

The Veteran's service-connected PTSD is manifest by:  chronic 
sleep impairment; depressed mood, including lack of 
motivation and fatigue; anxiety, including irritability and 
exaggerated startle response; suspiciousness, including 
social isolation and hypervigilance; and disturbance of 
motivation and mood.  His symptoms cause reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a 50 rating for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.29, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of a higher 
initial rating for PTSD on appeal has been accomplished.  
Through a January 2008 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  Additionally, once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuance of a statement 
of the case, which was done in this case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the January 2008 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
rating issue on appeal.  The Veteran identified the 
Fayetteville VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in January 2008 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is sufficient as it was predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  The 
examiner considered the statements of the Veteran, and 
provided a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned initial rating.  He therefore 
contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Here, consideration will be given to the 
rating to be assigned since the effective date of the award 
of service connection-November 30, 2007.

PTSD is evaluated under Diagnostic Code 9411.  Under the 
general rating formula for mental disorders, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and/or recent events).  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

A review of the Veteran's post-service treatment records 
reveals November 2007 psychiatric examination reports from 
the Fayetteville VAMC that indicate the Veteran's PTSD is 
manifest by:  chronic sleep impairment; depressed mood, 
including lack of motivation and fatigue; anxiety, including 
irritability and exaggerated startle response; and 
suspiciousness, including social isolation and 
hypervigilance.  However, the Veteran was generally 
functioning satisfactorily with routine behavior and self 
care.  He had normal conversation with speech that was not 
illogical, obscure, or irrelevant, and his personal grooming 
was normal.  At the examinations, the Veteran demonstrated a 
constricted affect, normal judgment, normal short- and long-
term memory, and he denied homicidal and suicidal ideation.  
At the examinations, the Veteran was assigned global 
assessment of functioning (GAF) scores of 50 and 53.  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Revised (DSM-IV).  

In January 2008, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran's PTSD is manifest by:  chronic sleep impairment; 
anxiety, including irritability and exaggerated startle 
response; suspiciousness, including social isolation and 
hypervigilance; and disturbance of motivation and mood, 
including reduced reliability and productivity in his 
occupation.  Additionally, the examiner noted that the 
Veteran had difficulty establishing and maintaining effective 
work and social relationships.  However, the Veteran did not 
demonstrate illogical, obscure, or irrelevant speech, or 
homicidal and suicidal ideation, or delusions or 
hallucinations.  At the examination, the Veteran demonstrated 
a constricted affect, normal judgment, and normal short- and 
long-term memory.  The examiner assigned the Veteran a GAF 
score of 52.  DSM-IV.

In September 2009, the Veteran and his wife testified at a 
hearing before the Board.  At the hearing, the Veteran stated 
that he experiences frequent panic attacks, night sweats and 
other difficulty sleeping, increased alertness, and 
difficulty with memory, including dates and names.  Hearing 
Transcript at 6, 8, 10.  Additionally, the Veteran stated 
that he is unable to attend social or family gatherings and 
he  cannot watch the news or go to movies.  Id. at 6, 9-10.  
The Veteran's wife stated that the Veteran has violent mood 
swings, frequently stares off into space, and that his 
condition has worsened in recent years.  Id. at 6-7.

In support of his claim, the Veteran submitted several 
statements from family members, friends, and coworkers.  Many 
of the statements are cumulative of the evidence discussed 
above.  New evidence includes a September 2008 statement from 
the Veteran's daughter that indicates that the Veteran 
occasionally struggles with his personal appearance and 
hygiene and an October 2008 statement from the Veteran's 
employer that indicates that the Veteran is currently 
employed, but that the symptoms of his PTSD are interfering 
with his reliability and productivity.

The Veteran's GAF scores of record range from 50 to 53.  The 
scores largely represent moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV.  The moderate symptoms are consistent with 
the Veteran's symptomatology.  Although the Veteran did 
receive one GAF score of 50, that score represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupations., or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV.  However, the 
serious symptoms described by DSM-IV are not consistent with 
the Veteran's symptomatology demonstrated on examination and 
therefore, the Board considers that score unrepresentative of 
the level of disability experienced by the Veteran.  Overall, 
the Veteran's GAF scores are representative of the Veteran's 
general mental health and the symptoms represented are 
consistent with the criteria for a 50 percent evaluation.  38 
C.F.R. § 4.130, (Diagnostic Code 9411).

Based on the evidence of record, the Board finds that the 
Veteran's service-connected PTSD is manifest by:  chronic 
sleep impairment; depressed mood, including lack of 
motivation and fatigue; anxiety, including irritability and 
exaggerated startle response; suspiciousness, including 
social isolation and hypervigilance; and disturbance of 
motivation and mood.  Such problems cause reduced reliability 
and productivity in his occupation.  He has normal judgment; 
normal short- and long-term memory; no illogical, obscure, or 
irrelevant speech; no homicidal and suicidal ideation; and no 
delusions or hallucinations.  Thus, the Board finds that the 
symptoms exhibited by the Veteran conform most closely with 
the criteria for a 50 percent rating based on reduced 
reliability and productivity.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).

A 70 percent rating is not warranted because the Veteran has 
not demonstrated problems typical of such a rating, like 
suicidal ideation; obsessional rituals; illogical, obscure, 
or irrelevant speech; impaired impulse control; spatial 
disorientation; or other criteria representative of a 70 
percent rating.  A 100 percent rating is not warranted 
because the Veteran has not demonstrated symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

The Board notes that the Veteran's symptoms have been 
relatively consistent throughout the pendency of his claim.  
Therefore, the Board finds that a staged rating is not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  Thus, an initial 50 percent rating is granted from 
the effective date of the award of service connection, and a 
higher rating is not warranted for any period of the 
Veteran's claim.  See 38 C.F.R. § 4.130.

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that a 50 
percent rating is warranted, but no higher.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in rating in excess of 30 percent, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

An initial 50 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.


REMAND

In a December 2007 statement, the Veteran contends that he 
developed hearing loss and tinnitus as a result of his period 
of active military service.  Specifically, he attributes his 
claimed disability to firing a 106 mm recoilless rifle while 
in service in Vietnam.  Thus, the Veteran contends that 
service connection is warranted for bilateral hearing loss 
and tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of hearing loss or tinnitus in service.  The 
Veteran's April 1966 pre-induction examination report 
indicates that the Veteran's hearing was within normal limits 
and the Veteran's January 1969 separation examination report 
indicates no hearing testing was completed.  In November 
1968, the Veteran was treated for wax in his left ear, and in 
December 1968, the Veteran was treated for an earache and 
prescribed medication.  His ear was irrigated.  No diagnosis 
was associated with the Veteran's ear symptoms.

A review of the Veteran's post-service medical records 
reveals several occupational hearing tests by HCI National 
Mobile Health Program that likely indicate hearing loss for 
VA purposes.  The test results are reported in the form of a 
graph.  Nonetheless, it is likely that the Veteran's 
occupational hearing tests indicate hearing loss for VA 
purposes.

In February 2008, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner diagnosed 
the Veteran with severe to moderately severe bilateral 
sensorineural hearing loss.  However, the examiner indicated 
that the Veteran denied having tinnitus.  The examiner opined 
that the Veteran's right ear hearing loss was less likely 
than not related to the Veteran's period of active military 
service, but his left ear hearing loss could not be 
associated with his period of active military service without 
resort to speculation.  The examiner reasoned that there is 
likely additional audiological data not of record, but that a 
1983 occupational hearing test baseline indicates no hearing 
loss in the right ear and hearing loss in the left ear for VA 
purposes.

In a September 2008 statement, the Veteran contends that he 
denied experiencing tinnitus at the February 2008 examination 
because he did not know that "tinnitus" meant ringing in 
the ears.  The Veteran continues to contend that he has 
tinnitus and that his tinnitus is attributable to his period 
of active military service.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
bilateral hearing loss and tinnitus.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a more definitive medical opinion 
regarding the probability that any hearing loss or tinnitus 
is attributable to the Veteran's military service.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment or 
evaluation of hearing loss or tinnitus.  
Ask the Veteran to submit the records if 
he has them in his possession.  Request 
treatment records from the Fayetteville 
VAMC dated after September 2009 and any 
other medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has hearing loss or 
tinnitus.  The examiner should then 
discuss the etiology and the onset of 
each diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  An opinion should be provided 
with respect to each ear.  The bases for 
the opinion(s) provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hearing loss and tinnitus.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


